IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37980

STATE OF IDAHO,                                    )    2011 Unpublished Opinion No. 408
                                                   )
       Plaintiff-Respondent,                       )    Filed: March 24, 2011
                                                   )
v.                                                 )    Stephen W. Kenyon, Clerk
                                                   )
THEODORE ERIC ENNIS,                               )    THIS IS AN UNPUBLISHED
                                                   )    OPINION AND SHALL NOT
       Defendant-Appellant.                        )    BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of six months, for battery on a police officer, affirmed;
       order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sara B. Thomas, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
                                               1
       Theodore Eric Ennis entered an Alford       plea to battery on a police officer. Idaho Code
§§ 18-915(3), 18-903(b). The district court sentenced Ennis to a unified term of five years, with
a minimum period of confinement of six months to be served consecutively to a sentence in an
unrelated case. Ennis filed an Idaho Criminal Rule 35 motion, which the district court denied.
Ennis appeals asserting that the district court abused its discretion by imposing an excessive
sentence and by denying his Rule 35 motion.



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                               1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Ennis’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Ennis’s judgment of conviction and sentence, and the district court’s order
denying Ennis’s Rule 35 motion, are affirmed.




                                                     2